Case 1:19-cv-00825-AMD-VMS Document 16 Filed 04/12/19 Page 1 of 2 PageID #: 82




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK



 GARY MCMULLEN, Individually and on         ) Case No.: 1:19-cv-00825-AMD-VMS
 Behalf of All Others Similarly Situated,   )
                                            )
           Plaintiff,                       )
                                            )
           v.                               )
                                            )
 TROY HAMILTON, GARY S. JACOB, and          )
 GARY G. GEMIGNANI,                         )
                                            )
           Defendants.                      )
                                            )
                                            )
                                            )
 DAVID WEBER, Individually and on           ) Case No.: 1:19-cv-01352-PKC-RML
 Behalf of All Others Similarly Situated,   )
                                            )
           Plaintiff,                       )
                                            )
           v.                               )
                                            )
 TROY HAMILTON, GARY S. JACOB, and          )
 GARY G. GEMIGNANI,                         )
                                            )
           Defendants.                      )
                                            )
                                            )
                                            )

         NOTICE OF MOTION OF MOVANT THE MCMULLEN GROUP FOR
           CONSOLIDATION OF RELATED ACTIONS, APPOINTMENT
     AS LEAD PLAINTIFF AND APPROVAL OF SELECTION OF LEAD COUNSEL




 \800987
Case 1:19-cv-00825-AMD-VMS Document 16 Filed 04/12/19 Page 2 of 2 PageID #: 83




 TO: ALL PARTIES AND THEIR COUNSEL OF RECORD

        NOTICE IS HEREBY GIVEN THAT Proposed Lead Plaintiffs Gary McMullen and

 his corporate account, Numbered Account 2514901 Ontario, Inc., (the “McMullen Group”)

 respectfully move this Court for an order: (1) consolidating the above-captioned actions and

 related filings under the first-filed action; (2) consolidating all later-filed or transferred related

 class actions arising out of the same operative facts and alleging substantially similar causes of

 actions with the consolidated action; (3) appointing the McMullen Group as Lead Plaintiff in the

 consolidated action pursuant to the Securities Exchange Act of 1934, 15 U.S.C. § 78u-4(a)(3)(B),

 as amended by the Private Securities Litigation Reform Act of 1995; (4) approving the

 McMullen Group’s selection of Wolf Haldenstein Adler Freeman & Herz LLP to serve as Lead

 Counsel to the Class in the consolidated action; and (5) granting such other and further relief as

 the Court may deem just and proper.

        This Motion is supported by the accompanying Memorandum of Law; the accompanying

 declaration of Matthew M. Guiney and the exhibits attached thereto; the pleadings herein; and

 any such other written and/or oral argument, as may be presented to the Court.

 Dated: April 12, 2019
                                                       WOLF HALDENSTEIN
                                                       ADLER FREEMAN & HERZ LLP

                                                        /s/ Matthew M. Guiney
                                                       Matthew M. Guiney
                                                       Patrick Donovan
                                                       270 Madison Avenue
                                                       New York, NY 10016
                                                       Tel: 212-545-4600
                                                       Fax: 212-686-0114
                                                       guiney@whafh.com
                                                       donovan@whafh.com

                                                       Counsel for the McMullen Group and
                                                       Proposed Lead Counsel for the Class


                                                   1
